Title: To John Adams from Benjamin Pierce, 1 June 1780
From: Pierce, Benjamin
To: Adams, John


     
      May it pleas Your Excelence,
      L’Orient June 1st. 1780
     
     To take into consideration the repeated pettitions of the people on board the contintall ship Alliance, that has Been sent to Dr. Franklyn, and never been attended to, concerning the wages and prise Money being paid in Europe, I mean for the last Cruise, which was at least 6 Months, which the men Insist upon prior to their weighing anchor, the officers allso have this day petition’d him on the same occation as allso have the men, But theirs will no arrive till a week after the officers. There is universall dizsattisfaction among the people and they desired me to Beg of Your Excellence to Interfear In the Matter, they allso are unwilling to depart without their commander, P. Landeis Esqr. who in their vew has done nothing that is deserving the scandall which is laid, upon him, and for my own part I am sattisfied that on the 23 of Septr. the Richard must have struck or sunk had not the Alliance left the Scarbrough and went to her Ascistance. On the whole it is my reall opinion had things been order’d according to his plan, that the two ships would have been taken With less damage done them and less Bloud shed, and at last the Richard have been saved, But had I been aware of haveing a strainge commander I had went home with Mesr. Addams and Hill, But willing to Do all in my for my native Boston, I was willing to Do all in my power at the same time to serve the continent, But matters have Been much confused, since you left us, We feell the loss of Captn. Landais in the government of the ship. Not one sermon has been suffer’d to be preach’d since he left us. The Rev. Mr. Watkin desires his respects to be paid to Your Excellence and wishes for liberty to perform duty as usuall, I hope this will find Your Excellence In health and am glad to hear that Mrs. Addams is well, and hope Your Excellence Will take the presant Matter In consideration and shall Remain most excellent sir your most obet. most Humble sert.
     
      Benjan: Pierce
     
     
      N.B. pleas to Direct an answer to be left for Me with the Hon: Captn. Landais In L’orient.
     
     Mr. Buckleys Respects.
    